DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2021 is being considered by the examiner.
Drawings
The drawings were received on December 18, 2019.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the OPA controller is further configured to perform a calibration process comprising: sending control signals to the OPA control circuitry to perform a plurality of phase sweeps using each of a plurality of different basis masks, where each phase sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of phase shifters identified in a basis mask, where the first group of phase shifters comprises a plurality of phase shifters; and measuring a calibration signal at each of the plurality of phase step increments during the phase sweep; and generating calibration phase state information based upon the measured calibration signals” (claim 1); “performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of phase shifters identified in a basis mask, where the first group of phase shifters comprises a plurality of phase shifters; and measuring a calibration signal at each of the plurality of phase step increments during the phase sweep; and generating calibration phase state information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abediasl et al. (US Patent 11,112,491) discloses an optical phased array device that included calibration, but fails to disclose the limitations as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874